PER CURIAM.
Robert Harper appeals his convictions for arson and criminal mischief. We affirm the arson conviction because any error in admitting the complained of evidence was rendered harmless by the strength of the properly admitted testimony. See § 624.33, Fla. Stat. (1997); State v. DiGuilio, 491 So.2d 1129 (Fla.1986). However, we note that the trial court granted a partial judgment of acquittal on the criminal mischief count and submitted that charge to the jury as a second-degree misdemeanor. Accordingly, we remand only for correction of the judgment to reflect that' the criminal mischief conviction is a second-degree misdemeanor rather than the felony that is listed.
Affirmed in part; remanded with directions.
PARKER, C.J., and FULMER and QUINCE, JJ., Concur.